 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    JOHN NUNLEY,                                     Case No. 2:19-cv-01128-RFB-GWF
12                       Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          Petitioner, who is in the custody of the Nevada Department of Corrections, has submitted

18   an application to proceed in forma pauperis (ECF No. 1) and a petition for a writ of habeas

19   corpus. He did not include with his application (ECF No. 1) a financial certificate and a copy of

20   his inmate account statement, as required by 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2.

21          IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

22   No. 1) is DENIED without prejudice.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
 1           IT FURTHER IS ORDERED that petitioner shall file another application for leave to

 2   proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

 3   inmate account. The clerk of the court shall send petitioner a blank application form for

 4   incarcerated litigants. In the alternative, petitioner shall make the necessary arrangements to pay

 5   the filing fee of five dollars ($5.00), accompanied by a copy of this order. Petitioner shall have

 6   forty-five (45) days from the date that this order is entered to comply. Failure to comply will

 7   result in the dismissal of this action.

 8           DATED: August 13, 2019.
 9                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
10                                                                United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
